DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 10/29/2021 has been entered. Claims 3-4, 8, 10-11 and 14 have been amended. Claims 1-20 are currently pending and are under examination.

Withdrawn Rejection
	Claim 14 has been amended by reciting a new active step “(ii) allowing the reaction of the chloroform with the free radicals to achieve a reaction yield relative to chloroform of greater than 99.00%”. Dehn fails to anticipate every limitation of amended Claim 14 and thus the 102(a)(1) rejection has been withdrawn.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The concentration of carbon tetrachloride, chlorine and chloroform in the chloroform feed stream has been rendered indefinite by the use of the relative term “substantially”.
	Claims 8-13 have also been rendered indefinite for depending on Claim 7.
Response to Arguments
	Applicant argues that the specification provides sufficient guidelines for the relative term “substantially” and that the term is defined in the specification as to referring to a feed stream that does not include appreciable amounts of constituents other than the respective constituent.
	The Examiner disagrees because the specification fails to provide a numerical value of each respective constituents, i.e. carbon tetrachloride, chlorine and chloroform. In other words, the concentration of each of respective constituents in each feed stream has not been set forth in the specification but rather the relative term “substantially” has been defined using another indefinite relative term “appreciable amount”. It is unclear what “appreciable amounts” is and the amount of the constituents present in each of the feed stream comprising carbon tetrachloride, chlorine and chloroform. Thus the amount of each carbon tetrachloride, chlorine and chloroform in each feed stream stands being vague and indefinite.
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-20 stand rejected in a modified form under 35 U.S.C. 103 as being unpatentable over Dehn (Dehn, F. C. et al. Patent number US3,076,043, cited in IDS 09/28/2020).
	Regarding Claims 1, 7 and 14, Dehn teaches (Examples I-III and col. 2, lines 21-23) a process for producing carbon tetrachloride comprising: (i) charging a reaction flask with a mixture comprising about 26 wt% of carbon tetrachloride and 73 wt% of chloroform and adding chlorine gas to the mixture; and (ii) subjecting the resulting mixture to photochlorination (equivalent to the claimed electromagnetic radiation) thereby to convert at least a portion of the chloroform to carbon tetrachloride (col. 2, lines 21-23).
Regarding Claims 7 and 14, Dehn further teaches in Example I a process for collecting carbon tetrachloride by distillation (col. 6, lines 1-34).
	Regarding Claims 1, 7 and 14, Dehn is silent about the formation of chlorine free radicals as claimed, however it is known to a skilled artisan that photochlorination process of Dehn is a chlorination reaction that is initiated by light wherein chlorine free radical is generated from molecular chlorine.
	Regarding Claim 8, Dehn is also silent about the method achieving a reaction yield of greater than 99.5%. However, because Dehn renders obvious the process steps of Claim 7, a prima facie case of obviousness is established for the reaction yield.  See or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding Claims 3-4 and 10-11, Dehn is silent about the wavelength distribution of the radiation as instantly claimed, wherein from about 50 % to about 60 % of the intensity has a wave length of about 280 nm to about 435 nm or wherein from about 40 % to about 50 % of the intensity has a wave length of about 300 nm to about 380 nm. However, the instant specification describes in paragraph [0046] that ultraviolet light has a wavelength distribution as instantly claimed. Similarly, Dehn teaches that one of the lights employed in the photochlorination process comprises ultra violet light as that described in the instant specification (col. 3, lines 63-66) and thus the ultra violet light of Dehn inherently comprises the wavelength distribution as instantly claimed. MPEP § 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within 

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Regarding Claims 6, 9 and 14, Dehn teaches in col. 2, lines 5-9 that in conducting the chlorination process, low-boiling C2 aliphatic hydrocarbons are converted to higher boiling point aliphatic hydrocarbons such as hexachloroethane, pentachloroethane and the like. Example I of Dehn teaches that the starting material comprises C2 aliphatic hydrocarbons on top of chloroform and carbon tetrachloride and a skilled artisan understands that the product composition after photochlorination would comprise C2 chlorinated product such as hexachloroethane, pentachloroethane and the like in addition to carbon tetrachloride. Example I of Dehn further teaches distilling the product composition to obtain carbon tetrachloride that is substantially free of C2 chlorinated product (col. 6, lines 27-34) or free of C2 chlorinated impurities (col. 2, lines 19-20), and thus free of hexachloroethane, pentachloroethane and the like.

Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Hence, the step wise process of providing the starting materials as claimed is prima facie obvious over the process Dehn in the absence of unexpected results.

	Regarding Claims 1-2, 12 and 19-20, while Dehn teaches that the reaction mixture comprises 73 wt% of chloroform, the reference fails to teach the claimed amount of chloroform in the reaction mixture, i.e. less than 5,000 ppm, less than 4,000 ppm or less than 1,000 ppm. The amount of chloroform in the claimed process is less 

	Regarding Claim 13, Dehn teaches that after photochlorination, distillation process is conducted to remove chloroform and carbon tetrachloride. Dehn teaches that a reflux temperature is used in the distillation column to remove chloroform comprising stream and the reflux temperature is changed to another reflux temperature to remove carbon tetrachloride comprising stream. Dehn fails to teach subjecting carbon tetrachloride stream to an additional electromagnetic radiation in a polishing UV reactor. However, a skilled artisan would understand that a 100% separation cannot take place and that carbon tetrachloride containing stream after separation can still comprise a small amount of chloroform. Carbon tetrachloride is known to have several application as chemical solvent or as starting material to prepare different valuable products, and thus a skilled artisan would have been motivated to further convert any remaining chloroform in the separated carbon tetrachloride by photochlorination (equivalent to the claimed electromagnetic radiation) with a reasonable expectation of success in obtaining highly pure carbon tetrachloride.
2 impurity (col. 2, lines 21-39). Dehn fails to teach allowing the reaction of the chloroform with the free radicals to achieve a reaction yield relative to chloroform of greater than 99.00%. However, since carbon tetrachloride is known to have several application as chemical solvent or as starting material to prepare different valuable products, a skilled artisan would have been motivated in allowing all the chloroform present in the mixture of Dehn to carbon tetrachloride and reach an optimal yield as instantly claimed.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date to conduct a method of producing carbon tetrachloride as instantly claimed in view of the teachings of Dehn.

Response to Arguments
	Regarding Claim 1, Applicant argues that Dehn teaches 73 percent weight chloroform but that the reference fails to teach lower concentration of chloroform in the reaction mixture as being less than 5,0000 ppm by weight relative to the weight of the reaction mixture.
	The argument has been considered but is not persuasive to overcome 103 rejection of Claim 1. Dehn teaches that the photochlorination of a reaction mixture comprising chloroform and carbon tetrachloride, converts some of chloroform to carbon tetrachloride (col. 2, lines 21-39). While the Examiner agrees that Dehn fails to teach a 

	Regarding Claim 7, Applicant argues that the claim recites providing a carbon tetrachloride feed composed substantially of carbon tetrachloride, providing a chlorine feed composed substantially of chlorine and providing a chloroform feed composed substantially of chloroform and that the specification describes that the term substantially refers to a feed stream that not include appreciable amount of constituents other than the respective constituents whereas Dehn’s mixtures of carbon tetrachloride and chloroform are contaminated with chlorinated aliphatic hydrocarbons.
	The Examiner disagrees. As indicated above, the term “substantially” has been defined using another indefinite relative term “appreciable amount”. It is unclear what “appreciable amounts” is and the amount of the constituents present in each of the feed stream comprising carbon tetrachloride, chlorine and chloroform. Hence, in the absence of numerical value to define “appreciable amounts” of constituents or in the absence of numerical value to define the claimed term “substantially”, any feed streams that comprise mainly carbon tetrachloride, chloroform and chlorine read on the claimed feed streams. In this instance, Dehn’s feed streams comprise mainly chloroform and carbon tetrachloride at an amount of 73 percent by weight and 26 percent by weight, i.e. 1 percent by weight, is comprised of the chlorinated aliphatic hydrocarbon impurities. Furthermore, Dehn teaches using gaseous chlorine in the reaction. Thus, the feed streams of Dehn read on the feed streams of Claim 7. 

	In view of the foregoing, the instantly claimed methods of producing carbon tetrachloride stand being obvious over the teachings of Dehn.

Conclusion
	Claims 1-20 stand rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622